0
         OFFICE   OF THE AlTORNEY   GENERAL   OF TEXAS
L




    Honorable L. A. Woods
    State Superintendentof Public Instruotlon
    Austin, !l‘eXtSE

    Dear Sir:




           We have received yo                ptember 14, 1942,
                                              rerence to the
                                              owing from your

                                              on about which

                                       8 type Is tne &hanklin
                                      h was approved by the
                                     the Joint Legislative
                                      to transport their
                                      taught in Shsnklin to
                             You will note that Seation 2 of
                            BiU 284;Acts of the 47th Lsg-
                            that .wheretwo receiving sohools
                            out of the same sending district,
                           pproval of the Department and the
                           er.developed that Shanklln was
                       a cor?tractto tranafer the entire dia-
         trict to Belton as provided for in Article 8 of
         House Bill 284. I should like your opinion on these
         two questione:
            "1. Edward Yiilsonlived ln Shanklin and attended
         school at Salado rather than goiry to Belton. Whioh
         is the home district of Edward Wlleon--Shanklin,the
         district in which he aotually resides, or Belton?
Ronorable L. A. Woods, page #2




           "2. Since the duplicate semlce was approved
        by the Department and the Comnittee,would the
        transfer of the district by contract make it ll-
        legal to pay transportationon children living
        in Shanklin who continued to attend the Salado
        Sahool aa originallyplanned and approved7 You
        will please bear in mind that no sohool was op-
        erated in the Shanklin Dlstriot, and, therefore,
        the grades of none of the ohildren were taught
        in the dlstrlot in uhioh they aotually res1ded.s

        The approval of the transportationroutes was made
under the authority of that pad  of Seotion 2, Article V, of
the Rural Aid Act (Acts 1941, 47th Leg., R. S., Ch. 549, R.B.
2&M, p. SSO), whioh reads as followsr

           *seo.2. In no inetanoeamay aid be granted
        for puplla transportedrho attend a grade In
        another school whioh grade is taught in suoh
        pupilfs home district. Ro transportationaid
        shall be granted for a pupil being transported
        out of his home school dietriot if tuo (2) or
        more reoelring sahoola are applying for trsns-
        portation aid from such pupills home district
        unless the bus routes through suah district
        have been approved by the State Department of
        Education, and suah approval confirmed by the
        Joint LegislativeAdvisory Committee. Aid shall
        not be granted under any provisfons or this ar-
        tiale unless the pupil so tramported  actually
        resides more than two and one-half (2 l/2) miles
        from the eohool attended and la transportedin
        an approved bus over an approved route. * * Q "

        A short time after the routes were approved, the Shank-
'lindistrict contracted to tranefer its entire enrollment to
the Belton IndependentSchool Dietriot under the provisions of
Artiole VIII of the Rural Aid Bill. You have informed ue that
this contraot was for the school year 1941-42. Section 1 of
Article VIII reads aa follows:
gonomble L, A. Woods, we   #S




      *Section 1. For the eohool year 1941-42, upon
    the qgPeement of the Board of Trmateea of the dis-
    trlcta conuerned or on petition aigued by a major-
    Ity of the quallfled voters of the district and
    eubjeot to the approval of the County Supsrlntend-
    ant, State Syperlntendent,and Joint Legislative
    Advlaory Cammltteo,the tmuteer, Of a dlatriot
    whlohmaybeunable Co&talna          aati8faotory
    suhool may truufor its sntlre aeholaatS.0  enroll-
    ment, or any number of grades thereof, to a oon-
    veuient aohool of higher rank, and in auah event,
    all of the funds of the diatriot, including the
    State Aid to nhlah the diatrlot would. otherwise
    be entitled under the pro~ialona of this Aot. or
    auuh proportionatepart thereof as may be neobe-
    aary shall be uaed in carrying out said agreement)
    provldod that no aid &all be allowed for teachers
    zb&rnnot      aatually employed in the oontraatlng
           .

       You rlah to know whether the Belton or the m
dirtriet is the hme distriot of EdmaPd Vllaon and whether
t&e pagnent of Crmnaportatfonoan legally be mde foP t&e
ahildren who attended the salado Sohool after the above
mentioned transfer oontPaot was entered into.

       Transportationaid may not be @antid under the Ruril
Aid Bill for pupil8 who attend a grade in a aohool which
grcrdela tmght in such pupil*s home dietriot. ArtiiiPle V,
Seotlon 2, rupra. The question neoeaaPrilyresolves itself
into a deteminntion whether the transfer of the entire en-
rollment under Artlale VIII changes the home district of the
pupils. WI are of the opinion that for the purpose of pay-
Ing transportation aid under the Rural Aid Bill suoh change
is erfeoted.

       The transfer of the e&ire 8uholaati.aenrollment la
,authorlsedwhere the sendb$j~iat     is uuable to &kin     a
aa.tiofaotoryaohool. Manifestly, one of the feotora whio@ are
consideredin detenminingwhether a aahool is artiafaatoryor
Honorable L. A. Woods, pagefi




not Is the number of grades taught. It follows that one of
the reasons for passing Artlele VIII, whereby the entire
aoholaatloenrolkaeutmay be trauaferred,was to supply the
grades whloh were needed and do away with the neoeaaity of
trazaaferrlugatudenta lndlvlduallyto other aahoola where
their grades are taught. The Peoelrlng dlatriot receiuea the
funds of the rending dlatrlot, %noludlng the State Aid to
Ihlah the dlatrlotrould otherulae be entitled under the
provisionsof this Aot, or auah proportionatepart thereof
as may be neceaaary ahaIl be uaod in orrryiug out said agree-
ment” . The bllI providea for the trauafer of the eentiree
onrol&ent. We belleve that it mama what it aaya. FOP
ptwal aid purpoae8, therefore, the reeelving dlrtrlot la the
hoam dlatrlot of the students transferredunder Artlob VIII.

       We do not thin)Fthat the identity of the sending dla-
trlot la dbatroyedby tihetraf~ferOf its entim aoho&atio
luroI3amntunder Seotion 1 of Artlole VIII. In other words,
the ~hankllu IndependautS&o01 Diatriot remalna au independ-
ent aahool diatrlat, and Its truateea aontlnue to hold offioe
aud perform the duties lnaldsnt thereto.

       Artlale 2201, Revised Civil Statutes, reads as follows:

       %very ehlld in this Skte of aaholaatloage
     shall be pemltted to attend the publlo fY?ee
     aahoola of the dlatrlat or independentdlatrlot
     ln which it realdea at ths time It applies for
     adalaalon,notwlthatandingthat it may have been
     enumeratedelsewhere, or amy have attended school
     elsewherepart of the pa&'.

       It is our opinion that the aohoIaatlasresiding in the
oonfiuea of the Shanl~lindiatrlat are residents of such dia-
trlct for general purpoaeal but after the entlre saholaatla
Onrollmentof auoh dtatrlat has been transferredto the Selton
Independentschool Dlatrlot such acholaatlaeare residents of
the Belton diatslot insofar as the payamnt of tranaportatfon
aid la oonoerned. Xour firet quaatlon la answered In this
manner.
HonorableL* A. Woods, page #S




        I~Iview of mhat we have said, it is our opinion
that where the entire scholasticenrollment has been trans-
ferred under Section 1 of Artlole VIII,   transportationaid
may not be granted for pupils who attend a grade in another
school whloh grade is taught in the reoelvlng diatriot.
Your second question la, therefore,   answered in the afflrma-
five.


                                      Very truly your8
                                 ATTORWEX GILRERALOF !lXXAS




5%3/a